Title: From George Washington to Major General Artemas Ward, 3 March 1777
From: Washington, George
To: Ward, Artemas



Sir
Morris Town March 3d 1777.

In consequence of your application to Congress to be relieved from your present command, the matter having been referred to me, I have appointed Major Genl Heath to assume your place, which you will therefore be pleased to resign to him—I beg you will accept my thanks for your zeal & services, and believe me to be with all due respect, Sir your most hum. servt.
